OFFICE    OF   THE    ATTORNEY     GENERAL     OF   TEXAS
                                        AUSTIN



                                                              February 3, 1939



bir.   c.   &n-tt   Potter
county Attorney
San ratricio County
Yinton, Texas
Dear &I-.Potter:




                                                            our letter of
                                                             you ,asHo have inter-
                                                           ney Osneral or Texae


                                                             aelsat an aeeeemoot     ,

                                                  L8giiaturs or iszs, ind8-
                                                               Articile a958


                                         reasurer and an eesessof end

                                    %epen%snt School District WIN created by
                                   .slatur8,by A& of the 97th Lfigislaturs,
                                   921, House Bill 66, found on page 1259,
                                   led See&on, and said Eill,amng other things,
provides:
             The bo@rCot trustees of s&i% Gregory Indepen%sae
        School Distriot 8r.8hereby veatsd and Oharged with al1
        the rights, pm8rs, privileges and duties Bonf8rrt3d tsttd
        imposed by the CI8neralLaws of this Stat8 upon trustee8
        of independant school districts areated an% organlaed
k.   C. Burtt Pottsr, February   8, lOJO, Page E



           under the Oeneral Law8 OS this Stats."
              This Independent liohoolDistriat, in our opinion,
by virtue OS the authority above quoted has authority by a
vote of a majority of the mabers OS its Board of Tr@ees
to select a tax assessor ana ooll8otor, and suoh assessor and
aolleotor can be a person other than th8 county tax assessor and
collector.

                                         Youre very truly